



EXHIBIT 10.1


benfy141231a01a66.jpg [benfy141231a01a66.jpg]
 
Franklin Templeton Companies, LLC
One Franklin Parkway
San Mateo, CA 94403-1906
Tel +1 800-632 2350
franklintempleton.com





11 May 2017


Alok Sethi
[Address]
  
Mumbai - 400054
Maharashtra
India


Dear Alok:


We have pleasure in offering you an International Assignment (“Assignment”) with
Franklin Templeton Companies, LLC (the “Company”) in the United States of
America. This Assignment Agreement (“Agreement”) will outline the terms and
conditions of your Assignment.


Your point of origin is Mumbai, India (the “Home Country”), and your country of
reference during your Assignment is San Mateo, CA, United States of America (the
“Host Country”).


1.
TERM



Your anticipated start date is July 1, 2017. The length of your Assignment is
intended to be 11 months, subject to earlier termination, and is expected to end
on May 31, 2018. The Company and you may mutually agree to extend the length of
stay as determined by business objectives, or for any other reasons. At the end
of the Assignment you will either return to your Home Country, be reassigned to
another location or be localized and become an employee of Franklin Templeton
Companies, LLC.


2.
COMPENSATION AND BENEFITS



(a)Job Title. Your new job title will be EVP - Technology & Operations. You will
report to Jenny Johnson, President & COO.


(b)     Base Salary. Your base pay and incentives are tied to the Host Country
compensation system and your salary will be reviewed under the normal Host
Country salary administration guidelines. You will be paid an annual salary of
$400,000. You will be paid on a bi-weekly basis (every other Friday) in
accordance with Franklin Templeton’s regular payroll procedures.


Base salary will continue to be used to determine the level of benefits for any
employee plan in which you will participate.


(c)    Performance Evaluation. A performance evaluation will be performed on an
annual basis by your direct supervisor or his/her designee.


(d)     Annual Incentive Plan (“AIP”). In addition to the amounts of
compensation provided above, you shall be eligible for the Franklin Templeton
Annual Incentive Plan (“AIP”). This discretionary bonus will be based on
Franklin Resources, Inc. performance, the overall performance of the Company and
your individual performance. You must be employed on the incentive pay date in
order to be eligible to receive payment. Your management position has a split
between cash and equity.
    
(e)    Payroll. Compensation will be paid to you through the Host Country
payroll system. You are encouraged to work with your bank or other financial
institution to determine what additional payroll disposition instructions will
be required to meet your specific financial needs.




1

--------------------------------------------------------------------------------





(f)    Allowances. Certain allowances are paid in Host Country currency and
included in your pay. Allowances are an indemnity payment designed to reimburse
additional expenses, if any, which may be incurred as a result of this
Assignment. Allowances will not be used in determining pension or other employee
benefits.


All allowances are discontinued automatically when your Assignment concludes,
upon localization, or when you terminate your employment with the Company. In
the case of starting a new Assignment in another location, allowances are
recalculated to reflect the economic conditions of the new country.


(g)    Travel to the Host Country. The Company will provide you and your
accompanying family members with the most direct route, one-way airfare from
India to San Mateo consistent with the Company’s Global Travel Policy. In
addition, the Company will reimburse you for ground transportation from home to
the airport.


Travel arrangements must be processed through the Company’s travel service.
Expenses on travel date(s) will be reimbursed based on reasonable and customary
basis. An Expense Report must be submitted for authorized expenses incurred
while traveling to the overseas Assignment.


(h)    Housing Assistance. The Company will provide housing assistance in San
Mateo, CA of up to $8,000 USD per month either paid directly by the Company or
reimbursable to you through Expense Management. You are responsible to pay your
own utilities and excess housing above the housing budget. The housing budget
may be reviewed and adjusted during the Assignment period.
    
If applicable, the Company will pay to the landlord directly a refundable
security deposit at the commencement of a lease. This deposit is refundable in
full upon termination of the lease. However, should any portion of the deposit
not be returned due to damage or dilapidation caused by you or your family, you
are responsible for reimbursing to the Company the sum deducted.


Before entering into any residential lease agreement or extension paid for by
the Company, an English version of the lease must be provided to and reviewed by
Finance, Human Resources and Legal for approval and signature (if the lease is
in the name of the Company). No matter what the legal form of housing
arrangement may be, you are responsible for all damages to housing which you
occupy (excluding normal wear and tear). A signed copy of the final lease
agreement should be sent to Global Mobility for its record.


After establishing your first non-temporary residence in the Host Country,
should you elect to relocate to another residence based on personal preference
and not due to request by the Company, you will be responsible for any agent
fees, penalties for breaking the lease, and moving expenses associated with that
second move. If you must change your residence due to conditions or
circumstances beyond your control, the Company will reimburse your moving
expenses for household and personal effects.


Overseas Home Ownership. The Company strongly discourages the purchase of
housing in Host Country by a foreign national employee during employment abroad.
The Company will in no way accept any responsibility for losses resulting from
such purchases, or cover any associated tax liability, as a result of such
purchase.
    
(i)    Relocation Bonus. You will receive a one-time relocation bonus in the
amount of $4,000 USD (grossed up for taxes) payable in your first US paycheck.
This bonus is designed to help cover miscellaneous relocation and settling-in
expenses, such as but not limited to, purchases of kitchen appliances, set up of
local utilities and/or internet; airfare upgrades, additional insurance for car
or home, mail forwarding as well as any additional costs which are not
specifically paid or reimbursed by the Company elsewhere in this Agreement, and
for which the Company requires no receipts. This bonus will include purchase of
furnishing and appliances needed to establish your long-term housing in the
Assignment location.


(j)    Participation in Benefit Plans. You shall be entitled to participate in
the benefit plans available through our local US Medical Plan. The benefits
shall include medical, dental, and vision.


Furthermore you will be entitled to life benefits, business travel medical and
accident insurance, and disability based on the Host Country benefits plans
while on Assignment.    


If your participation in international “social security” plan or other
governmental welfare programs is required in the Host Country, you will
contribute to such plans while your Home Country social security contributions
may cease during the Assignment period.


2

--------------------------------------------------------------------------------







(k)    Working Hours. You will observe the work schedule in effect for similarly
situated employees in the Host Country. You may be required to work reasonable
additional hours. It is agreed that your annual income takes this into account
and you will not be entitled to any additional remuneration for working the
reasonable additional hours.


(l)    Sick Leave. You shall be entitled to sick leave in accordance to the Host
Country sick time policy.


(m)    Public Holidays. You shall be granted the same public holidays as are
observed by the Host location office.


(n)    Annual Vacation and Time Keeping. While on Assignment in the United
States, you will follow the US vacation policy and entitlements. You are
entitled to vacation time based on length of service. Your Business Unit will
manage applications for, and approval for, any planned or unplanned vacation.
Vacation will accrue in accordance with the Host Country vacation policy.


3.
PRE-RELOCATION & RELOCATION ASSISTANCE



(a)    Pre-Employment Physical Examination. It is recommended that you and your
accompanying family undergo a complete physical examination prior to departure
for the Assignment. This is for your and the Company’s protection that you may
perform your duties without health concerns while on Assignment.


(b)    Visa/Work Permit. The Company will pay the cost of obtaining all
necessary visas and/or work permit through the Company’s designated immigration
service provider. You and your accompanying spouse must complete required work
permit and visa applications. This offer is contingent upon your work permit
being approved by the authorities and any other agency that is required.
    
(c)    Shipment of Personal Effects and Household Goods. The Company will
arrange and pay the normal charges and insurance for up to 500 pounds by air for
personal effects and household goods from the Home Country to one destination at
the Host Country. You are responsible for any excess shipment and custom duties
costs. Shipment shall be handled by a carrier selected by the Company.


The Company will not pay for shipping or storing of any bulky items such as
pianos, antiques, boats, automobile, weapons, liquor, wine, artwork, shop tools,
collectibles, etc.


The Company will not reimburse you for custom duties assessed on any furs,
clothing, trademark items, electronic items or household appliances, wine,
collectible, etc.


The shipping company will provide replacement value insurance based upon the
declared value of your goods up to a reasonable limit based on your maximum
shipment weight/volume. You will be asked to complete an inventory of household
goods. If a thorough inventory is not prepared and forwarded to the selected
carrier prior to shipment, no insurance can be provided.


(d)    Shipment of Automobiles. The Company does not authorize the shipment of
personal automobiles due to the complexities associated with meeting the Host
Country’s requirements of registration, special certification, insurance and
export of the vehicle into and out of the Host Country.


(e)    Shipment of Household Pets. The Company will not reimburse you for the
shipment of pets or live animals to the overseas location. You are responsible
for the kennel, physical examination or quarantining of pets or live animals in
the overseas location.


Should you choose to bring household pets with you on Assignment, you are
strongly encouraged to familiarize yourself with custom and quarantine
requirements, and other rules for bringing animals into your Host Country. You
should also consider the limitations this will have on your housing selections.


4.     TAXATION & TAX SERVICES
The Company will assist you in providing tax return preparation services for
India and the US for the tax years related to the Assignment period.


3

--------------------------------------------------------------------------------





KPMG GMS (Global Mobility Services) has been engaged to prepare your tax returns
and inform you of your tax obligations while working overseas. For each year
that KPMG prepares your tax returns, you will be forwarded a Tax Data Organizer
for each country. It will be your responsibility to complete the Tax Data
Organizers and submit them back to KPMG by the scheduled deadline dates. If you
fail to submit the Tax Data Organizers back to KPMG by the deadline, any
penalties or interest that may result will be your responsibility.
Upon acceptance of your Assignment, you will be contacted by a KPMG
representative from the US to discuss the tax implications of your Assignment.
The consultation will address the Host Country tax issues, the local filing
requirements and also discuss any transactions that may increase Host Country
taxes including any personal tax concerns related to your Assignment.
While on Assignment in the US, you will be solely responsible for any applicable
income and social taxes in the US as well as in India on all compensation
related to the Assignment.
5.    EMPLOYMENT STATUS


You acknowledge that although you will be temporarily assigned to work in the
Host Country location, you will become an employee of Franklin Templeton
Companies, LLC, and applicable laws of the Host Country will govern your
employment, subject to Section 9(f) below. You will also be required to review,
become familiar with, and abide by all applicable Company policies and
procedures.


6.
EMPLOYMENT RESTRICTIONS AND BUSINESS CONDUCT



You agree that during the term of your Assignment, you will devote your full
time and attention to fulfilling your responsibilities to the Company. You will
not perform any comparable services for any person, or entity, involved in any
other businesses in which the Company (or its parents, subsidiaries, or
affiliates) is engaged. You will not engage in any employment, activities, or
business enterprises that would conflict with your service to, or interest of,
the Company nor conflict with the standards of integrity as guided by the
Franklin Templeton’s Code of Ethics and Business Conduct.


7.
REPATRIATION



At the satisfactory completion of your Assignment, the Company will provide you
with relocation assistance, and will cover many of the expenses associated with
the move back to your Home Country or relocation to a subsequent country.


(a)    Travel to Home Country. The same provisions shall apply as in clause
2(g).


(c)    Shipment of Personal Effects and Household Goods. The Company will
arrange for return shipment as outlined in clause 3(c).


(d)    Shipment of Automobile or Household Pet. The same provisions shall apply
as in clause 3(d) and clause 3(e).


8.
TERMINATION



If you voluntarily terminate service with the Company while on Assignment, you
agree to provide the Company 30 days advance written notice. All compensation
and benefits associated with your Assignment will cease as of the date of
separation and you will be responsible for any costs associated with breaking
the housing lease.


Should the Company terminate your services while on Assignment, you will receive
30 days written notice and full repatriation benefits. If you are terminated for
cause, you will not be eligible for any repatriation benefits.


9.
OTHER



(a)    Emergency. In the event of life threatening illness or death of a member
of your immediate family, the Company will provide business class round trip
airfare to the Home Country for you and your accompanying spouse/family. For the
purpose of this policy, “immediate family” is defined as mother, father,
brother, sister, child, and spouse of a son or daughter. You will be eligible
for a personal emergency leave up to a maximum of 3 days. Temporary living
expenses, such as food, hotel, taxi, or car rental during the emergency trip
will not be reimbursed.




4

--------------------------------------------------------------------------------





Any emergency situation should be discussed with appropriate line management.
Prior approval for emergency travel shall be obtained within 72 hours to claim
reimbursement. The Company reserves the right to require documentation verifying
emergency claims.


(b)    Employment Agreement. You understand that this agreement does not
constitute an employment contract and your employment is at-will. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, the Company is free to terminate your employment at any
time for any reason. You further acknowledge that no supervisor, manager or
representative of the Company has any authority to enter into any agreement for
employment for any specified period of time or to make any agreement contrary to
the at will relationship. The Chief Executive Officer of the Company is the only
individual with the authority to enter into any agreement contrary to the at
will relationship. Likewise, as to all other terms of the Employee Handbook,
only the Chief Executive Officer of the Company has the authority to authorize,
in writing, any individual agreement, understanding, or other term of employment
that is inconsistent with the policies and practices stated in the handbook.  


By signing below, you agree that your employment relationship and all terms and
conditions of your employment relationship should be governed exclusively by and
construed in accordance with Host Country laws, and that any action, claim,
cause of action, charge, or complaint relating to or arising out of your
employment or your separation from employment shall be brought for resolution in
a Host Country court. Invalidation or unenforceability of any provision herein
shall in no way affect any other provision herein; such other provision(s) shall
remain in full force and effect. Any invalid or unenforceable provision shall be
replaced by that legally valid provision that most closely effectuated the
effect of the invalid provision.


(c)    Modifications and Waivers. No term, provision or condition of this
Agreement may be amended or modified unless such modification or discharge is
authorized by the Company and is agreed in writing and signed by you and an
officer of the Company. No waiver by either party of any breach by the other
party regarding any term, provision or condition of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


(d)    Outstanding Balances. At the termination of your Assignment or
termination of your employment (whichever occurs first), Franklin Templeton has
the right to withhold any monies due back to Franklin Templeton. By signing this
Agreement, you authorize Franklin Templeton to withhold any such monies.


(e)    Confidentiality Clause. This Agreement shall be held in strictest
confidence.  Any disclosure of this Agreement by you other than to employees in
the Company’s Human Resources or Payroll departments, or to Franklin Templeton’s
Tax Service Provider could void all or part of the terms and conditions of this
Agreement and may be grounds for immediate termination from Franklin Templeton
Investments, LLC. This subsection does not prohibit your disclosure of the
terms, amount, or existence of this Agreement to a Government Agency. 1 Also,
this subsection does not prohibit your disclosure of the terms, amount, or
existence of this Agreement to the extent legally necessary to enforce this
Agreement, subject to Section 9(f), below, nor does it prohibit disclosures in a
legal proceeding when legally required:


(f)    Mandatory Direct Discussion, Mediation, and Arbitration of Disputes.
Unless prohibited by the laws of the Host Country, the Parties agree to resolve
all disputes arising under this Agreement exclusively through Alternative
Dispute Resolution (“ADR”), including direct discussion and mandatory mediation,
followed, if necessary, by final and binding arbitration in accordance with the
Franklin Templeton Investments Alternative Dispute Resolution Policy and
Agreement (the “ADR Agreement”) then in effect between the Parties. This
agreement to discuss, mediate and if necessary, arbitrate includes any dispute
arising under this Agreement between you and any past,




5

--------------------------------------------------------------------------------





If you are in agreement with the conditions of your Assignment as outlined in
this Agreement, please sign and return one copy of this Agreement to Global
Mobility. A copy should be retained for your records and information.


Sincerely,
/s/ Jenny Johnson
5/11/17
 
Jenny Johnson
DATE
 
President & COO
 
 





I have read, understand and agree with the terms and conditions of my Assignment
with Franklin Templeton Companies, LLC as set forth above:
/s/ Alok Sethi
5/26/17
 
Alok Sethi
DATE
 















































































__________________ 
1    A “Government Agency” as used throughout this Agreement includes any U.S.
or non-U.S. national, federal, provincial, regional, state, or local
governmental agency, commission or legislative body, or self-regulatory
organization, including, by way of representative example only, any securities
and financial regulators or employment and labor regulators.


6